 In theMatterof TOW3IOTOR CORPORATION'and INTERNATIONAL UNION,UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT'WORKERS OF AMERICA, C. I. O.Case No. 8-R-1552.-Decided July 5,1944Messrs.JohnH. Walker, H. L. Gaddis,D. M. O'Brien,andC.H.Hubbard,of Cleveland,Ohio, for the.Company.Mr. Steve Sabo,of Cleveland,Ohio, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONAND-DIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees bfTowmotor Corporation, Cleveland, Ohio, herein called the Company,theNational Labor Relations Board provided for an-appropriatehearing upon due notice before Thomas E. Shroyer, Trial Examiner.Said hearing was held at Cleveland, Ohio, on' June 16, 1944.TheCompany and the Union appeared, participated, and were affordedhill opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearilig are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.'Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYTowmotor Corporation is an Ohio corporation operating'a -plant atCleveland, Ohio, where it is engaged in the manufacture of industriallift trucks.During 1943 the Company purchased raw materialsvalued in excess of $7,000,000 more than 50 percent of which was57 N. L B. B., No. 1478 TOWMOTOR CORPORATION79shipped to it from points outside the State of Ohio.During the sameperiod the Company manufactured products valued in excess of $12,-000,000, more than 90 percent of which was shipped to points outsidethe State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, is a labor, organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or, about May 20, 1944, the Union requested the Company torecognize it as the exclusive collective bargaining representative ofthe Company's employees.The Company refused this request untilsuch time as the Union is certified by the Board.A statement of a Field Examiner of, the Board, introduced intoevidence at the hearing, indicates,that the Union represents a sub-stantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees of the Company, excludingoffice and factory clerical employees, plant guards, timekeepers, con-fidential salaried employees, and all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by means of an election by secret ballot.TheCompany objects to the holding of an election at this time on the,1The Field Examiner reported that the Union presented 117 membership cards bearingapparently genuine signatures of persons whose names appear on the Company's pay rollof May 28, 1944.There are approximately 324 employees in the appropriate unit 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDground that charges of unfair labor practices filed by the Union arepending.Inasmuch' as the Union ha`s filed 'a waiver of any right tocontest the results of any election that might be directed in the presentcase, on any-ground set forth in its charges, we find the position ofthe Company to be untenable.We shall direct that the, employeeseligible to,vote,shall, be those in the appropriate unit who were em-ployed during the pay-roll period immediately preceding the date ofthe Direction of Election herein, subject to the limitations and ad-ditions set forth in the Direction.There is some controversy with respect to the eligibility of FrankSchoen and John'Gorden to vote in the election.The Union contendsthat they are supervisory employees and, therefore, should be deemedineligible.The record indicates that neither of them has any author-ity to effect,, or effectively recommend, changes in the status of anyemployees.Accordingly, we find that they are eligible to vote in theelection.DIRECTION ' OF ELECTIONBy virtue of and pursuant to the power vested inthe; NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant'toArticleIII, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with the TowmotorCorporation,Cleveland,Ohio, an election by secret ballot shall beconducted as early as possible,but not laterthan thirty (30) days,from the date of this Direction,under the direction and supervision'of the Regional Director for the Eighth Region,acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations,anion', g,the employees in the unit found appropriate in SectionIV, above,who were employed during the pay-roll period immediately preced-nig the date of this Direction,including employees who did notwork during said pay-roll period becausetheywere ill or on vacationor temporarily laid off, and including employees in the armed forcescf the UnitedStates who present themselves in person at the polls,but excluding any who have since quit or beendischargedfor causeand have not been rehired or' reinstated prior to the date of theelection, to,determine ' whether or not they desire to be representedby InternationalUnion, United Automobile, Aircraft and Agricul-tural Implement Workers of America, affiliatedwith,the Congress ofIndustrial Organizations,for the purposes of collective bargaining.